Citation Nr: 9929359	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension and atrial fabrillation, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and anxiety.

2.  Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for peripheral 
neuropathy, claimed as secondary to propafenone medication 
prescribed by VA physicians.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 until 
May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Los Angeles, 
California Department of Veterans' Affairs (VA) Regional 
Office (RO).  In a March 1995 rating decision, the RO denied 
a claim of entitlement to service connection for a heart 
condition, claimed as secondary to the veteran's service-
connected psychoneurosis.  In an August 1998 rating decision, 
the RO denied entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for neuropathy (claimed as due to 
propafenone medication).


FINDINGS OF FACT

1.  There is competent medical evidence of a diagnosis of a 
heart condition that has been related to the veteran's 
service-connected PTSD and anxiety disorder.

2.  There is competent medical evidence of a diagnosis of 
peripheral neuropathy, competent evidence that the veteran 
was prescribed the drug propafenone by VA physicians, and 
competent medical evidence of a relationship between the 
veteran's peripheral neuropathy and the drug propafenone.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for coronary artery disease, with hypertension and atrial 
fabrillation, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD) and anxiety, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for peripheral 
neuropathy, claimed as secondary to propafenone medication 
prescribed by VA physicians, is well grounded.  38 U.S.C.A. 
§ 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for coronary artery disease 
with hypertension and atrial fabrillation, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and anxiety.

Relevant Law and Regulations

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

In this case, the Board believes that the veteran has 
submitted a well-grounded claim, as he has submitted 
competent medical evidence connecting his asserted secondary 
condition to his service-connected disability.  Velez, 11 
Vet. App. at 158; see also Locher, 9 Vet. App. at 538-39.  
Specifically, in November 1997, a VA psychiatrist concluded 
that the veteran's neurotic condition, suffered as a result 
of experiences in the Vietnam War, eventually developed into 
a "psychophysiological disorder, mainly heart condition on 
which [the] patient is focused, and the fear of dying."  
While not necessarily conclusive as to his claim, the Board 
finds that this opinion is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim for 
secondary service connection is plausible and thus, well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board further finds that, the claim being well grounded, 
VA now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for peripheral neuropathy, claimed as 
secondary to propafenone medication prescribed by VA 
physicians.

Relevant Law and Regulations

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to reinstate a showing of 
negligence for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).

These amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's claim was filed later in October 1997, his claim is 
subject to review only under the new statutory language and 
interpretation. VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), 
the Court noted that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 are generally as follows: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  

Analysis

After reviewing the record, the Board finds that the veteran 
has submitted a well-grounded claim of entitlement VA 
compensation under 38 U.S.C.A. § 1151.  Specifically, the 
veteran has submitted VA outpatient treatment records showing 
(1) a recent diagnosis of peripheral neuropathy, (2) that the 
veteran was prescribed the drug propafenone by VA physicians 
between the years 1993 and 1996 and (3) several treatment 
reports dated between October 1996 and December 1996 in which 
VA physicians noted propafenone as a suspected cause of his 
peripheral neuropathy.  While not necessarily conclusive as 
to his claim, the Board finds that this evidence is 
sufficient to justify a belief by a fair and impartial 
individual that the veteran's claim for VA compensation 
benefits under 38 U.S.C.A. § 1151 is plausible and thus, 
well-grounded.  Tirpak, 2 Vet. App. at 611.

The Board further finds that, the claim being well grounded, 
VA now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated



ORDER

The veteran's claim of entitlement to service connection for 
coronary artery disease, with hypertension and atrial 
fabrillation, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD) and anxiety, is well 
grounded.

The veteran's claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for peripheral 
neuropathy, claimed as secondary to propafenone medication 
prescribed by VA physicians, is well grounded.

To this extent only, the appeal is allowed as to each issue.


REMAND

As discussed in detail above, the veteran has submitted well-
grounded claims of entitlement to service connection for 
coronary artery disease with hypertension and atrial 
fabrillation, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD) and anxiety, and entitlement 
to VA compensation benefits pursuant to 38 U.S.C.A. § 1151 
for peripheral neuropathy, claimed as secondary to 
propafenone medication prescribed by VA physicians.

Regarding the veteran's claim for service connection for 
coronary artery disease secondary to his service-connected 
PTSD, the Board notes that the only medical opinion of record 
that directly addresses the etiology of the his heart disease 
is the November 1997 opinion of the VA psychiatrist.  
Although a VA physical examination was apparently also 
conducted in November 1997, that VA examiner apparently only 
addressed the veteran's history of an irregular heartbeat, 
and commented only that "it is noted in the literature that 
an irregular heart beat can be caused by an increased nervous 
condition."  The VA cardiologist did not comment as to the 
specific etiology of the veteran's irregular heart beat, and 
did not discuss his other cardiac disabilities at all.  
However, as noted above, the VA psychiatrist specifically 
determined that the veteran's neurotic condition, suffered as 
a result of experiences in the Vietnam War, eventually 
developed into a "psychophysiological condition, mainly 
heart condition on which [the] patient is focused, and the 
fear of dying."  

Nevertheless, the Board notes that although the November 1997 
VA psychiatrist found that there was a relationship between 
the veteran's psychiatric condition and his heart condition, 
several VA physicians who have treated the veteran over the 
last few years for his heart problems have noted the 
veteran's history of obesity, hypercholesteremia, and a 45-
year history of smoking, as relevant factors in his present 
heart condition.  These factors were not considered or 
addressed in the November 1997 VA psychiatrist's report.  
Additionally, several VA physicians have also noted a family 
history of heart problems on the veteran's father's side.  
Therefore, due to the inadequacy of the veteran's November 
1997 physical examination, and because of the ambiguity still 
in the record regarding the etiology of his heart condition, 
the Board is of the opinion that a thorough VA cardiology 
examination involving consideration of the veteran's complete 
medical history, and addressing the etiology of his coronary 
artery disease with hypertension and atrial fabrillation 
would be of assistance in the resolution of this claim.  

The Board notes that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury, or for aggravation of a 
non service-connected disorder proximately due to or the 
result of a service-connected disability, to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  

Regarding the veteran's claim of entitlement to VA 
compensation benefits for peripheral neuropathy, the Board 
notes that the veteran's last conclusive diagnosis of 
peripheral neuropathy was in December 1996, and at that time, 
a VA physician found that the veteran's neuropathy had 
improved since his propafenone prescription was discontinued.  
In an October 1997 VA hospital report, a history of 
propafenone-induced neuropathy was noted, but there was no 
evidence in this report of a current diagnosis of peripheral 
neuropathy.  The only medical evidence of record since the 
December 1996 notation, occurred over one year later in a 
December 1997 VA outpatient examination, during which a VA 
physician noted that the veteran had come in reporting "lots 
of neuropathy symptoms."  Because the veteran's peripheral 
neuropathy was noted to be improving since the discontinuance 
of his medication in December 1996, and due to the lack of 
medical evidence in the record regarding the progress of his 
condition since that time, the Board finds that the current 
record provides an inadequate basis upon which to render a 
decision and that a VA neurological examination is necessary 
to determine whether the veteran actually has a current 
disability.

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for peripheral neuropathy, or 
any heart or cardiovascular disorder 
since December 1996.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder copies of any treatment 
records from those facilities identified 
by the veteran, which have not already 
been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment records.

2.  The veteran should be afforded VA 
neurological examination to determine the 
nature, severity, and etiology of his 
claimed peripheral neuropathy.  All 
indicated tests and studies should be 
conducted.  The neurological examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings.  Following study of the claims 
folder and the completion of the 
requested examination, the neurological 
examiner should attempt to express an 
opinion as to the following question(s):

a.  If peripheral neuropathy is found, is 
it at least as likely as not that this 
disability occurred as a result of the 
propafenone medication prescribed by VA 
physicians?

b.  If the above question is answered in 
the affirmative, was the development of 
peripheral neuropathy an event reasonably 
foreseeable to the VA physicians who 
prescribed propafenone?  The reasons and 
bases for this opinion should be 
expressed.

c.  Regardless of whether the development 
of peripheral neuropathy was a reasonably 
foreseeable event or not, was the 
prescribing of propafenone by VA 
physicians, or any other action taken by 
VA physicians with regard to the 
veteran's treatment, likely 
representative of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of those physicians?  The 
reasons and bases for this opinion should 
be expressed in some detail.

The report of the examination should be 
associated with the veteran's claims 
folder.  If, in answering the above 
questions, the neurological examiner 
determines that another VA examination by 
an appropriate specialist is necessary, 
such examination should be scheduled by 
the RO.

3.  The RO should also schedule the 
veteran for a VA cardiology examination 
to determine the nature and extent of any 
heart or cardiovascular disorder which 
may be present.  The examination should 
include all indicated tests and studies 
and all findings should be reported in 
detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

As to each heart or cardiovascular 
disorder that is found to be present, if 
any, the examiner is requested to express 
an opinion as to the etiology of that 
disorder.  In particular, the examiner 
should express an opinion as to whether 
or not the disorder is congenital.  If 
the specified disorder is found to be 
congenital, the examiner is requested to 
express an opinion as to whether that 
disorder has undergone a permanent 
worsening due to the veteran's service-
connected PTSD and anxiety disorder, 
beyond the natural progress of that 
condition.  If it is not found to be 
congenital, the examiner is requested to 
render an opinion as to whether is as 
least as likely as not that it is related 
to the veteran's period of service or to 
his service-connected PSTD and anxiety 
disorder.  If no direct causal 
relationship is shown to exist, but 
aggravation of any heart or 
cardiovascular disorder is found to be 
present as a result of the veteran's 
service-connected PTSD and anxiety 
disorder, the examiner should so comment.  
Any opinions expressed must be 
accompanied by complete detailed 
rationale.

5.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
coronary artery disease with hypertension 
and atrial fabrillation, claimed as 
secondary to service-connected post-
traumatic stress disorder (PTSD) and 
anxiety, and entitlement to VA 
compensation benefits pursuant to 
38 U.S.C.A. § 1151 for peripheral 
neuropathy, claimed as secondary to 
propafenone medication prescribed by VA 
physicians.  If any of the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

